In a negligence action to recover damages for personal injuries, defendant the Brooklyn Union Gas Company appeals from so much of an order of the Supreme Court, Queens County, dated March 23, 1978, as granted that branch of the motion of Rego Crescent Corp. to require it to produce for discovery, inspection and copying certain reports, records and photographs. Order affirmed insofar as appealed from, with $50 costs and disbursements, on the opinion of Mr. Justice Hyman at Special Term. We add that since the issue of redaction of the experts’ reports (so as to eliminate such portions thereof as may constitute opinions) was not raised by appellant at Special Term, it may not raise such issue before this court (see American Ind. Contr. Co. v Travelers Ind. Co., 54 AD2d 679). Titone, J. P., Shapiro, Margett and Martuscello, JJ., concur.